                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN JACK and                                   :
  TRI-STATE DISPOSAL, LLC,                      :
                                                :
              Plaintiffs,                       :           Case No. 2:16-cv-633
                                                :
       v.                                       :           JUDGE ALGENON L. MARBLEY
                                                :
DEAN GROSE and                                  :           Magistrate Judge Jolson
  SOUTH PARK VENTURES, LLC,                     :
                                                :
               Defendants.                      :

                                     OPINION & ORDER

       This matter is before the Court on South Park Ventures, LLC’s (“SPV”) and Dean

Grose’s (“Grose”) Motion to Strike (ECF No. 214) John Jack’s Reply (ECF No. 211) to the

Response to the Motion in Limine. (ECF No. 205). This Court’s Order Setting Trial Date and

Settlement Conference (“Pretrial Order”) (ECF No. 165-3) set out the procedures for filing any

pretrial motions or motions in limine. As specified in that Pretrial Order, reply memoranda will

not be accepted. Accordingly, this Court GRANTS Defendant’s motion to strike.

       IT IS SO ORDERED.

                                                     s/Algenon L. Marbley
                                                    ALGENON L. MARBLEY
                                                    UNITED STATES DISTRICT JUDGE

DATE: August 28, 2019
